COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Ramona Mayon v. Benson William Robertson Junior

Appellate case number:     01-18-00822-CV

Trial court case number: 462524

Trial court:               Probate Court No 4 of Harris County

       We have not received the reporter’s record in this matter. The court reporter advised us that
appellant has not requested preparation of the record.
        The clerk’s record shows that appellant filed a statement of inability and that she is entitled
to have the record filed at no cost. The Clerk of this Court shall note that appellant is indigent for
purposes of the record and any filing fees. But appellant must nonetheless request the preparation
of the record.
        Appellant should advise this court within 10 days whether she has requested the record. If
no response is received, the court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c) (stating that, if clerk’s record has
been filed, appellate court may consider and decide those issues or points that do not require a
reporter’s record).
       It is so ORDERED.

Judge’s signature: ___/s/ Jennifer V. Caughey______
                    Acting individually  Acting for the Court


Date: __December 13, 2018____